      Case 1:20-cv-04160-JGK Document 13-2 Filed 06/25/20 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,          Case No. 1:20-CV-04160-JGK
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC               ECF CASE

                       Plaintiffs,     Hon. John G. Koeltl
                                       Courtroom: 14A
     v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                       Defendants.


                  ORDER FOR ADMISSION PRO HAC VICE
         Case 1:20-cv-04160-JGK Document 13-2 Filed 06/25/20 Page 2 of 3




        The motion of Joseph C. Gratz, for admission to practice Pro Hac Vice in the above

captioned action is granted.

        Applicant has declared that he is a member of good standing of the bar of the state of

California; and that his/her contact information is as follows:

Applicant’s Name:      Joseph C. Gratz

Firm Name:             Durie Tangri LLP

Address:               217 Leidesdorff Street

City / State / Zip:    San Francisco, California 94111

Telephone / Fax:       415-362-6666 / 415-236-6600

        Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendants Internet Archive in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



DATED: _______________                   By:
                                               Honorable John G. Koeltl
                                               United States District Judge




                                                        1
         Case 1:20-cv-04160-JGK Document 13-2 Filed 06/25/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                  /s/ Joseph C. Gratz
                                                                    Joseph C. Gratz




                                                     2
